ORIGINAL                                               09/28/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 07-0011


                                         PR 07-0011                                FILED
                                                                                   SEP 2 8 2020
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
                                                                                 SiAte cnf Mcntana
 IN THE MATTER OF CALLING A RETIRED
                                                                      ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




       The judges ofthe First Judicial District of the State of Montana have requested the
assistance of retired District Judge Ed McLean to assist with cases as needed on the civil
court and the criminal court calendars in Department 4 until current District Court Judge
James P. Reynolds' successor is sworn in.
       Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103, MCA,has advised that
he is agreeable to assisting the First Judicial District Court with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court ofthe First Judicial District ofthe State ofMontana,to conduct
all proceedings required by law as needed on the civil court and criminal court calendars
in Department 4.
       2. Judge McLean may assume judicial authority over all cases as requested by the
judges of the First Judicial District until the Honorable James P. Reynolds' successor is
sworn in. He shall have full authority to conduct all proceedings, including fina l orders or
dispositions in matters over which he presides.
       3. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       A copy ofthis Order shall be filed with the District Court clerks of Lewis and Clark
and Broadwater Counties, with the request that this Order be publicly posted for all counsel
ofrecord in all cases scheduled on the civil court and criminal court calendars on which he
will preside.
       A copy of this Order shall be provided to the judges of the First Judicial District,
the Honorable Ed McLean, Beth McLaughlin, Supreme Court Administrator, and Cathy
Pennie, Office ofthe Supreme Court Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereok
      DATED this if day of September, 2020.



                                                               Chief Justice




                                             2